DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1, 4-5, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2005/0092135, previously cited).
Regarding claim 1, Chen discloses a reversing mechanism for a ratchet tool including a ratchet head (10) having a housing (11), a cavity (12) defined within the housing and being delineated by an internal wall of the housing (fig 2), an opening (13) defined within the housing, a pawl mechanism including a pawl (20) having a post (23, 27) and a gear (40) disposed within the opening (note that the elements of the ratchet tool, head, housing and pawl mechanism are 
Regarding claims 4-5, Chen further discloses the body includes an indent (35) and further comprising a ball (18) and bias member (17), wherein the bias member biases the ball into engagement with the detent ([0028]); wherein the lower portion includes an extension (38) that inserts into the upper portion to couple the lower and upper portions ([0028]).
Regarding claim 7, Chen discloses a reversing mechanism for a ratchet tool having a ratchet head (10) including a housing (11), a cavity (12) defined within the housing and being delineated by an internal wall of the housing (fig 2), an opening (13) defined within the housing, a pawl mechanism including a pawl (20) and engaging a gear (40) disposed within the opening (note that the elements of the ratchet tool, head, housing and pawl mechanism are not positively recited as a part of the reversing mechanism), the reversing mechanism comprising: a reversing lever (31) including an upper portion including a lever actuator (hump on element 32) a body (33) extending opposite the lever actuator (fig 3), and a first groove (64) disposed between the  lever actuator and body (as shown in fig 3); a lower portion (36) including a second groove (66), and a retainer (300) adapted to couple the upper portion to the lower 
Regarding claims 10-12, Chen further discloses the body includes an indent (35) and further comprising a ball (18) and bias member (17), wherein the bias member biases the ball into engagement with the indent to provide a tactile indication ([0028]); wherein the lower portion includes an extension (38) that inserts into the upper portion to couple the lower and upper portions ([0028]); wherein the lower portion includes a hook (37, 68) and the pawl includes a post (23, 27) wherein the hook engages the post to engage the pawl against the gear (fig 5; [0029]).
Regarding claim 13, Chen further discloses the lower portion includes a hook (37, 68) adapted to engage the post (23, 27) upon rotation of the lever actuator to engage the pawl against the gear (fig 5; [0029]).

    PNG
    media_image1.png
    561
    792
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 7 above, and further in view of Hu (US 2002/0166417, previously cited).
Regarding claim 2, Chen discloses all the elements of claim 1 as described above. Chen does not teach the retainer is a retaining ring. Hu teaches a reversing mechanism including a retaining ring (43) coupling an upper portion (40) and a lower portion (20). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the coupling pin of Chen with the retaining ring of Hu in order to achieve the predictable result of mounting the upper portion to the lower portion as taught by Hu ([0041]). 
Regarding claim 8, Chen discloses all the elements of claim 7 as described above. Chen does not teach the retainer is a retaining ring. Hu teaches a reversing mechanism including a retaining ring (43) coupling an upper portion (40) and a lower portion (20). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the coupling pin of Chen with the retaining ring of Hu in order to achieve the predictable result of mounting the upper portion to the lower portion as taught by Hu ([0041]). 
Response to Arguments
Applicant's arguments filed 21 Jan 2022 have been fully considered but they are not persuasive. Applicant argues that Chen does not teach first and second grooves. Examiner respectfully disagrees. As detailed in the rejections above, Chen clearly teaches a first groove 64 in the reversing lever between the actuator and body and a second groove (66) in the lower portion. Chen additionally teaches the retainer 300 couples the upper and lower portions by .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723